Exhibit 10.2

 

FIRST AMENDMENT TO
2009 CHANGE IN CONTROL SEVERANCE PLAN
(RENAMED 2009 SEVERANCE PLAN)

 

THIS FIRST AMENDMENT to the Theravance, Inc. (the “Corporation”) 2009 Severance
Plan (the “Plan”) is made effective as of July 24, 2015.

 

WHEREAS, the Corporation maintains the Plan;

 

WHEREAS, pursuant to Article III, Section 6 of the Plan, the Corporation’s Board
of Directors or Compensation Committee may amend the Plan at any time;

 

WHEREAS, the Corporation desires to provide certain severance benefits under the
Plan to senior vice presidents whose employment is terminated by the Corporation
for reasons other than Misconduct other than in connection with a Change in
Control; and

 

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.                                      SVP Non-CIC Severance Benefits:  In the
event that a senior vice president’s active employment is terminated by the
Corporation for reasons other than Misconduct and such termination does not
otherwise entitle the officer to severance benefits under the Plan (i.e., such
termination does not occur within 3 months before or 24 months after a Change in
Control), then such senior vice president will receive the following severance
benefits (the “Non-CIC Severance Benefits”):

 

·                  A severance payment equal to 100% of the officer’s Annual
Base Pay.  This severance payment shall be paid in one lump sum from the general
assets of the Corporation within 60 days after the officer’s employment
terminates (if such period spans calendar years, then the payment will be made
in the second calendar year);

 

·                  The officer will remain eligible to receive a pro-rata bonus
(based on the number of full months of employment completed in the year of
termination) for the year of termination, subject to the terms and conditions of
the Company’s bonus program in effect at the time of termination (other than
continued employment) including the achievement of any performance conditions,
payable at the same time as bonuses are paid to active employees; and

 

·                  If the officer timely elects to continue his or her health
insurance coverage under COBRA, the Company will pay the monthly premium under
COBRA for the officer and, if applicable, his or her dependents until the
earliest of (i) the end of the period of 12 months following the month in which
the officer’s employment terminates, (ii) expiration of the officer’s
continuation coverage under COBRA or (iii) the date when the officer obtains new
employment offering comparable health insurance coverage.

 

--------------------------------------------------------------------------------


 

2.                                      Eligibility Requirements:  In order to
be eligible for Non-CIC Severance Benefits, an individual must be a senior vice
president of the Corporation at the time of his or her termination of employment
and satisfy all of the other eligibility requirements set forth in Article I of
the Plan, other than the requirement that the officer’s employment be
involuntarily terminated other than for Misconduct within a designated period
following a Change in Control, including the requirement to execute and allow to
become effective a general release of claims in a form provided by the
Corporation.  If the release of claims has not been signed and become effective
within 60 days after the officer’s termination of employment, then the officer
will cease to be eligible for Non-CIC Severance Benefits.  For avoidance of
doubt, neither the Chief Executive Officer nor other officers of the Corporation
are eligible for Non-CIC Severance Benefits under the Plan.

 

3.                                      The provisions of Sections II.6. and
Article III of the Plan shall apply to the Non-CIC Severance Benefits.

 

4.                                      The name of the Plan is hereby changed
to “2009 Severance Plan”.

 

5.                                      Except as amended herein, all of the
terms of the Plan shall remain and continue in full force and effect.

 

--------------------------------------------------------------------------------